DETAILED ACTION
This action is responsive to the amendments filed 5/10/2022.
Claims 1, 4, 6-11, 14 and 16-20 are pending. Claims 1, 11 and 20 are currently amended, and Claims 5 and 15 are canceled.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6-11, 14 and 16-20  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
The amendments to Claim 1 and the other independent claims recite method steps of comparing the distance between the two points of the continuous touch input operation with a distance between two consecutive page indicators, and that the number of the page indicators is determined according to how many times the distance between the two points of the continuous touch input operation is compared to the distance between the two consecutive page indicators. There does not appear to be support for these limitations in the application as filed.
Applicant asserts at p. 8 of the response that support for these amendments can be found “throughout the originally-filed disclosure.” However, the filed disclosure does not appear to have any mention of comparing a distance between touch input points and a distance between consecutive page indicators. Nor does there appear to be any description which supports a claim limitation where a number of page indicators is determined according to how many times the distance between points of the touch operation is compared to consecutive page indicators.
A review of the filed specification finds several instances of what is disclosed at [0009], which is that “the number of page numbers are calculated based on the distance between the two points and the distance between adjacent page numbers displayed in the display region.” However, reciting that a calculation is based on these two things (as previous version of the claims did) does not support the comparisons which have been added to the independent claims by amendment. No instances of a comparison of any distances appear to be disclosed in the specification at all.
Therefore, as there is not adequate support in the specification for this subject matter that has been added by amendment, the independent claims and, by extension, the dependent claims must be rejected as they constitute new matter.



Response to Arguments
Applicant’s arguments have been considered, but are moot as the previous prior art rejections do not apply to the current claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

5/13/2022